Petition for Writ of Mandamus Denied in Part, Dismissed in Part, and
Memorandum Opinion filed April 30, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00345-CV

                           IN RE FELIX AUZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-37321

                          MEMORANDUM OPINION

      On April 22, 2013, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. This
petition arises from an order signed April 2, 2103, by the Honorable Jeff
Shadwick, presiding judge of the 55th District Court of Harris County, disbursing
funds in the registry of the court to defendants’ counsel. In the petition, relator
asks this Court to order Chris Daniel, the Harris County District Clerk, not to
release the funds to anyone other than himself and to disburse the funds to relator.
Relator further asks this court to compel the Honorable Jeff Shadwick to vacate his
order signed April 2, 2013, and to order disbursement of the funds to relator.
       This court’s mandamus jurisdiction is limited to (1) writs against a district
court judge or county court judge in our district, and (2) all writs necessary to
enforce our jurisdiction. Tex. Gov't Code § 22.221. Relator’s request directed
toward the district clerk is not necessary to enforce this court’s jurisdiction.
Accordingly, we have no jurisdiction over relator’s request and the petition for writ
of mandamus as to the district clerk is ordered dismissed. See Tex. Gov’t Code §
22.221(b)(1).

       Regarding relator’s request to vacate the trial court’s order, we hold relator
has an adequate remedy by appeal.1 The funds were place in the registry of the
court as part of an agreed temporary injunction. The trial court’s order dismissing
the case with prejudice was a final judgment but made no award of the funds. We
therefore hold that in this case the order releasing the funds is an appealable post-
judgment order. See Cook v. Stallcup, 170 S.W.3d 916, 920 (Tex.App.-Dallas
2005, no pet.) (post-judgment orders enforcing the court’s judgment itself are
appealable orders); Tex. R. Civ. P. 308 (a trial court has authority to enter post
judgment orders to enforce its judgment).

       Accordingly, we deny relator’s petition for writ of mandamus as to the
presiding judge of the 55th District Court.

                                             PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.


       1
         Appellant’s notice of appeal from the order signed April 2, 2013, is due on or before May 2,
2013. See also Tex. R. App. P. 10.5(b)(2).
                                                 2